(‘iiII:rJtisIICi:                                                                                                 LISA MAI/
  CARl II -YN VRIGt It                                                                                  Ci ERK 1W fliP CcII:Rt
                                                                                                            (213) 712-345(1
J 51•11:1 :5                                                                                          10cc Icrc     5th. txcou iS go
  DAVID L. BRIIX PS
  Mot LV FRANCIS                                                                                                     P Ii ISlIA
 DouGlAs ,LANu                                                                                        BVS1NI 55 ADs)isis I (A I oa
 1:11/AID iii LANC;—MILRS                                                                                   (214)712-3334
 Riun RE NI. FIt AIDRI.                                                                             gayIc.Iiunipa? StIi.tscourts.gov
 LANA Slyt RS                                             totirt o( ppcaI
 DAVID EVANS                                                                                                      F,scisiii
 DAVID Li.wts                                   jfiftlj Jitrict ot exa at aI1a                              (214)745-1083
 ADA BROWN
 CRAIG Si                                              601) C    1MI:Rui: SI kEPT, Stir :200
                                                                                                             I Nil R NI
 liii i Wiiitutitii.                                            DM.t AS,IFXAS 75202               WWW. I XUOUR IS GOv/5 I ICOA.ASiX
 DAvID). XLI 1FNL K                                                (214)712-331)0




                                                                  March 3!, 2015


         Eddrick Williams
         TDCJNo. 1717281
         McConnell Unit
         300! S. Emily Dr.
         Beeville, Tx. 78102


         RE:         Court of Appeals Number:              05-! 1-01299-CR
                     Trial Court Case Number:              F 10-59036

         Style: Williams, Eddrick
                     ‘F.


                     The State of Texas


                         I    -   The case has been submitted and is pending consideration.

                         2.       The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                                  habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                                  information.

                         3.       The Court has no record of an appeal on file in the above referenced name or trial
                                  court number.

                         4.       Enclosed is a copy of the opinion in your appeal.

                         5.       This Court does not appoint counsel

                         6.       Neither the judges nor the staff of this Court can give legal advice. Therefore, you
                                  may wish to contact your attorney; t]ie trial court; or the State Counsel for
                                  Offenders, Texas Department of Criminal Justice, P.O. Box 4005, Huntsville, TX,
                                  77342 for further information or assistance.
    7.    The Court does not have jurisdiction to compel the trial court to provide you with
          free copies of any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is Sb per page
          payable in advance by cashier’s check or money order.

    8.    Your case has been set for submission on

    9.    Our records reflect that the

    10.   Enclosed please find the copies you requested.

x   II.   The cost for the copies you requested is ( clerk record I volume 57 pages reporter
                                                                                   ,


          records 7 volumes 580 pages, total cost to copy 563.70, the court does not provide
          free copies




                                  Respectfully,

                                  /s/ Lisa Matz, Clerk of the Court




                                            2